Citation Nr: 0512941	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William  J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The PTSD is manifested by Vietnam nightmares, hypervigilence, 
insomnia, depression, and some hallucinations in the recent 
past, but the PTSD is not productive of more than 
occupational and social impairment with reduced reliability 
and productivity due to related symptoms.     

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 3.321(b), 4.71, 4.130, Diagnostic Code 9411 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued rules to amend adjudication regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), the Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Complete VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  The original RO decision that is the 
subject of this appeal was entered in March 2003 and complete 
VCAA notice was provided in December 2003.  In Pelegrini II, 
the Court made it clear that where notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In the present case, a substantially complete application for 
the issue on appeal was received in January 2003.  As 
indicated previously, in a rating decision dated in March 
2003 the issue on appeal was denied by the AOJ.  Only after 
that rating action was promulgated did the AOJ, in December 
2003, provide notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  Partial notice of 
the VCAA requirements were included in a January 2003 letter 
from the AOJ, and VCAA notice was provided in the August 2003 
Statement of the Case. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the veteran.  

Concerning the veteran's increase for PTSD claim, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the VCAA law and 
regulations.  The record in this case includes the veteran's 
service medical records and VA treatment records.  
Furthermore, the veteran has been afforded VA medical 
examinations to evaluate his service-connected PTSD.  With 
regard to providing assistance to the veteran it is also 
noted that he has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating.  The discussions in the rating decisions 
and Statements of the Cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Considering the foregoing, the Board 
therefore finds that the notice requirements of the VCAA and 
regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the VCAA law and regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Factual Background

A VA PTSD examination performed in February 2002 shows that 
the veteran reported sleep disturbance, nightmares of Vietnam 
experiences every other night, intrusive thoughts of Vietnam, 
depression, and anxiety.  It was reported that the veteran 
last worked in 1990, and that he had been on Social Security 
benefits for the last 6 years.  The veteran was married and 
lived with his spouse who had schizophrenia.  It was 
indicated that he had some contact with a neighbor and no 
contact with his brothers or a sister.  His leisure 
activities included yard work, gardening, and watching 
cartoons.  The veteran's medical conditions included diabetes 
and seizures.  

The mental status examination revealed that the veteran 
denied hallucinations, but he felt paranoid on a daily basis.  
He had suicidal ideations once per week.  The veteran 
presented disheveled and oddly dressed.  It was indicated 
that he was fully oriented and that his memory was intact. 
His speech was pressured and talkative, but his speech 
content was described as goal directed.  It was reported that 
the veteran functioned marginally and that he lived isolated, 
staying on one side of a duplex while his spouse lived on the 
other side. He used antidepressant medication. The diagnosis 
was: PTSD; depression, NOS (not otherwise specified).  It was 
indicated that the Global Assessment of Functioning (GAF) 
score was 31.  

Received in February 2003 were Social Security records that 
show the veteran received VA medical treatment from 1992 
through 1994.  It was reported that the veteran's primary 
diagnosis was PTSD and that his secondary diagnosis was 
psychogenic seizures.  

In a February 2003 statement from a former employer, it was 
reported that the veteran had been employed at the company 
until mid-1990, and that to the person's knowledge the 
veteran had not worked on a regular basis since that time.  

A VA medical examination was performed by a physician in 
early March 2003.  It was indicated that the veteran 
complained of sadness, irritability with insomnia.  The 
veteran reportedly felt threatened by common events such as a 
helicopter overhead or a police car in the neighborhood at 
night.  It was reported that the veteran was alert and 
oriented.  He had poor grooming and dirty clothes.  His flow 
of thought was disorganized at times but very goal directed 
when discussing his appointments and need of disability.  The 
veteran had paranoid ideations but hallucinations or 
delusions were not detected.  His mood was described as 
mildly labile with anxiety and tearful sadness.  His memory 
was intact and his judgment was reduced but sufficient to 
participate in treatment.  The physician indicated that he 
suspected a significant degree of conscious deception and 
exaggeration of symptoms for secondary gain.  It was 
indicated that giving the veteran the benefit of the doubt, 
an increase in medication for sleep, mood, stability and 
reduction of hallucinations was suggested.   

A VA PTSD medical examination was performed by a psychologist 
in March 2003.  It was reported that since his last 
examination in February 2002, the veteran had not had 
employment, he still lived with his spouse in a duplex, and 
he still had no social life.  The veteran was described as 
oriented time three.  He was coherent with some pressured 
speech.  The veteran presented disheveled and unkempt.  It 
was reported that he admitted to nightmares about the war and 
that he was hyper-reactive to helicopters, police and sounds 
signifying weapons.  The veteran stood guard duty at night 
and admitted to auditory and visual hallucinations.  The 
diagnosis was chronic, severe, PTSD; psychosis NOS.  The GAF 
was 30, questionable, but patient apparently able to pay his 
bills and behave fiscally responsible.  It was opined that 
the veteran's life appeared completely devastated, 
chronically so with functioning more psychotic that is 
typical for PTSD patients. It was also remarked that the 
veteran had some rather extreme symptoms evidenced in his 
appearance, mannerisms, dress, cleanliness, no social life, 
and general feeling of being uncomfortable with his life.     

VA outpatient records show that in May 2003 the veteran 
received treatment for ongoing psychiatric complaints 
including nightmares, intrusive Vietnam thoughts, and 
vigilance. He was described as unkempt with mildly pressured 
speech. He was preoccupied with war memories.  It was unclear 
as to whether reported auditory hallucinations were in his 
sleep or during the day.  He was alert and oriented and 
depressed and tearful.  The diagnosis was depression, nos; 
possible PTSD; psychotic d/o nos.  

At an August 2003 VA mental health clinic visit it was 
reported that the veteran saw shadows and a man walking by 
but he denied auditory hallucinations. The veteran indicated 
that his depression was about the same and that he had a lack 
of interest and concentration.  He was awake every two hours 
at night because he was on guard duty in Vietnam.  He was 
compliant with medications and he used Dilantin for a seizure 
disorder.  The mental status examination report showed that 
the veteran was disheveled.  He was cooperative with good eye 
contact. His speech was described as normal and his mood was 
euthymic.  The veteran's affect was normal but reported as 
inappropriate.  His concentration and memory were intact.  He 
had below average intellectual functioning.  The veteran's 
thought was described as coherent, logical, and tangential.  
Hallucinations were reported. There were no delusions.  The 
diagnosis was PTSD and psychosis nos.  The GAF score was 55.  

A November 2003 VA clinical entry revealed that the veteran 
was very tearful due to it being Veteran's day which brought 
back memories.  It was indicated that the veteran was 
compliant with medications and he had stress with his spouse 
who had schizophrenia.  The veteran complained of nightmares 
and seeing shadows.  The veteran presented well groomed and 
he was cooperative.  He had good eye contact and his speech 
was described as normal.  His mood was mildly depressed, and 
his affect was normal and appropriate.  He was oriented and 
his concentration and memory were intact.  The veteran's 
thought was described as coherent, logical, and goal 
directed.  There were no hallucination or delusions reported.  
The veteran's insight was reported to be fair and his 
judgment was good.  The diagnosis was psychosis, nos.    


Analysis
     
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran's disability is currently rated 50 percent 
disabling under Diagnostic Code (Code) 9411 in accordance 
with the provisions of 38 C.F.R. § 4.130.  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

A 70 percent rating is appropriate when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 
 
The clinical data shows that the veteran has a history of 
substantial psychiatric pathology, with PTSD symptoms of 
nightmares, intrusive thoughts of Vietnam, hypervigilism, and 
insomnia, along with depression, anxiety and psychotic 
manifestations.  With respect to his industrial adaptability 
it has been reported that he has not worked since 1990 and he 
receives Social Security benefits due to psychiatric 
pathology, but also the result of a non-service connected 
seizure disorder.  From a social adaptability stand point, 
the veteran is married, but his spouse resides in a separate 
part of their duplex.  His social interaction is reportedly 
isolated having contact limited to a neighbor and apparently 
not his immediate family.  

With respect to the applicable criteria for an increase under 
Diagnostic Code 9411, it should be noted that the veteran has 
presented time and again with some degree of depression at VA 
clinics.  Further, the evidence generally shows that he 
presents for clinical treatment in a disheveled manner.  
However, most recently it was reported that at a VA clinic in 
November 2004, he was well groomed and it was reported that 
the veteran was compliant with his medications.  He was 
oriented, his concentration and memory were intact, his 
speech was coherent, logical, and goal directed, and there 
were no hallucination reported.  With respect to the 
applicable criteria under Diagnostic Code 9411, the overall 
clinical data of record shows no current evidence of symptoms 
such as suicidal ideations; obsessional rituals; illogical, 
obscure or irrelevant speech; impaired impulse control; 
spatial disorientation.  Further, while in the recent past 
the veteran's GAF was reported as 30, most recently it was 
reported as 55.  

In this regard, the Board finds that the veteran's PTSD 
disability picture does not more nearly approximate the 
criteria necessary for a higher disability evaluation.  38 
C.F.R. §  4.7.  The criteria for more than a 50 percent 
rating is not shown.  Additionally, it has been reported that 
the veteran has been unable to work since 1990, while his 
psychiatric symptoms impact his employability, he also has 
other physical problems that interfere, to include a non-
service connected seizure disorder.  This case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, requiring 
consideration on an extra-schedular basis.  38 C.F.R. 
§ 3.321(b).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Here, the weight of the evidence is against the veteran's 
claim, and an increased evaluation for PTSD is not warranted.
  


ORDER

Entitlement to an increased evaluation for PTSD is denied.



	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


